UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                        No. 00-20212
                                      Summary Calendar



GAINES TOWING AND TRANSPORTATION, INC.,
                                                                            Plaintiff-Appellant,

                                              versus

ATLANTIA TANKER CORPORATION;
NORTH AMERICAN SHIP AGENCIES;
M/T ATLANTIA; GENERAL SHIP SERVICE,
INC.,
                                                                        Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                   (H-96-CV-2339)

                                      September 19, 2000
Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Gaines Towing and Transportation, Inc., appeals the judgment on remand
awarding it $65,349 for repair damages and $15,000 for lost profits. We affirm.



   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
                                    Background

      Gaines Towing filed this action seeking recovery for damages to its tug

caused by the wake of the defendants’ passing tanker. After a bench trial the court

awarded $198,868 for repair damages and $15,000 for lost profits. On appeal we

reversed the in rem judgment, affirmed judgment on in personam liability, and

vacated and remanded for reconsideration of quantum.

      On remand, after revisiting the issue of damages, the trial court awarded the

sums noted above. Gaines Towing timely appealed.


                                     Analysis

      On remand we directed the court to determine whether plaintiff’s vessel was

a constructive total loss because of the damages sustained, or whether its repair was

economically practicable. If the latter, any lost profit award was to be based on

actual profits lost during the reasonable period of repairs. The trial court invited

and received briefs on the issue of the appropriate measure of damages.

      Reviewing the court’s quantum judgment on remand in light of the record,

we find no reversible error. The damage award of $65,349 is an appropriate

recovery after deleting from the earlier award expenses which were related to facts

the prior panel viewed as questionable. We accordingly affirm the award for the

                                         2
repair damages.

      We likewise affirm the award for lost profits. It is abundantly clear from the

record that the time taken for repairs was excessive, approaching if not reaching

three times as long as it reasonably should have taken. The $15,000 awarded is

consistent with Gaines Towing’s historical earnings, measured against a reasonable

time for repairs.

      The judgment appealed is in all respects AFFIRMED.




                                         3